In an action, inter alia, to recover damages for negligence and fraud in connection with the sale of two taxi medallions, the plaintiffs appeal, as limited by their brief, from (1) so much of an order of the Supreme Court, Queens County (Graci, J.), dated December 23, 1987, as granted the cross motion of the defendant Citibank for summary judgment dismissing the complaint as against it, (2) so much of an order of the same court, dated March 21, 1988, as, upon reargument, adhered its prior determination and granted the motion of the defendant Cohen & Huttner for summary judgment dismissing the complaint as against it, and (3) an order of the same court, dated April 18, 1988, which denied their motion for summary judgment against the defendants Mark L. Slipoy and Ricardo Molinas.
Ordered that the appeal from the order dated December 23, 1987 is dismissed, as that order was superseded by the order dated March 21, 1988, made upon reargument; and it is further,
Ordered that the order dated March 21, 1988 is affirmed insofar as appealed from; and it is further,
Ordered that the order dated April 18, 1988 is affirmed; and it is further,
Ordered that the respondent Citibank is awarded one bill of costs.
To prevail on a motion for summary judgment, the movant must tender evidence which is sufficient to eliminate any material issues of fact and to establish an entitlement to judgment as a matter of law (see, Zuckerman v City of New York, 49 NY2d 557; Wertheimer v Paley, 137 AD2d 680). The evidence submitted by the defendants Citibank and Cohen & Huttner established that the claims asserted against them in this action are devoid of merit. Accordingly, their respective cross motion and motion for summary judgment were properly granted. The plaintiffs’ motion for summary judgment with respect to the defendants Mark L. Slipoy and Ricardo Molinas *591was properly denied. The evidence presented in support of the plaintiffs’ motion was insufficient to eliminate material issues of fact as to these defendants’ liability for the plaintiff corporation’s overdue taxes. Mollen, P. J., Mangano, Thompson and Rubin, JJ., concur.